Reasons for Allowance

1. 	The closest prior art to the subject matter of independent claim 1 is the Eo is considered to disclose a travel control apparatus that controls a traveling state of a vehicle that travels by a driving force generated by a motor.  (See ¶0024 - ¶0026, "A control method and apparatus… embodying a pulse and glide (PnG) function… in a hybrid electric vehicle (HEV) using an internal combustion engine… and a motor as driving sources and applies a PnG driving pattern obtained by considering the characteristics of the HEV to maximize an effect of enhancing fuel efficiency.”  See also Figs. 1 – 2, ¶0035, Eo further teaches a variety of traveling states in relation PnG modes.)
Takizawa’s publication is then introduced to combine with Eo to cure the gaps that Eo has in disclosing the claimed invention.
In Takizawa‘s work, he presents an hybrid electric vehicle control system which uses a PnG approach wherein when the motor temperature of an MG(2) exceeds a threshold temperature, an ECU moves from a running mode that uses the MG(2) only, to a running mode that limits the load on the MG(2). (See Fig. 6)
Takizawa further teaches a motor temperature acquisition section acquiring a temperature of the motor.  (See Figs. 1 – 2, and ¶0031, " The ECU 400 receives signals from… an MG(l) temperature sensor, an MG(2) temperature sensor.")
However, the prior art does not teach, or suggest every element of independent claim 1. As such, a person skilled in the art would not modify Eo in view of Takizawa, or a surrounding condition acquisition section configured to acquire a surrounding condition of the vehicle; and
a control switching determination section configured to autonomously determine whether to allow switching to an overheat limiting burn-and-coast control procedure that varies electric power to the motor to be increased and decreased across an amount of electric power required for constant speed traveling based on the temperature of the motor acquired by the motor temperature acquisition section and the surrounding condition of the vehicle acquired by the surrounding condition acquisition section.
2.	The following is an examiner’s statement of reasons for allowance:
The prior art of record taken either individually or in combination with other prior art of record fails to teach or render obvious the method a surrounding condition acquisition section configured to acquire a surrounding condition of the vehicle; and
a control switching determination section configured to autonomously determine whether to allow switching to an overheat limiting burn-and-coast control procedure that varies electric power to the motor to be increased and decreased across an amount of electric power required for constant speed traveling based on the temperature of the motor acquired by the motor temperature acquisition section and the surrounding condition of the vehicle acquired by the surrounding condition acquisition section.
In particular, the prior art is silent in teaching, or suggesting a method wherein  the control switching determination section is configured to autonomously determine the switching to the overheat limiting burn-and-coast control procedure.  Emphasis added.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion                                                                                                                  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY L. REDHEAD, JR. whose telephone number is (571) 272 - 6952.  The examiner can normally be reached on weekdays, Monday through Thursday, between 7 a.m. and 5 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s Supervisor, Peter Nolan can be reached Monday through Friday, between 9 a.m. and 5 p.m. at (571) 270 – 7016, or you can alternatively reach Supervisor Thomas Black at (571) 272 - 6956.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273 - 8300.



/ASHLEY L REDHEAD JR./Examiner, Art Unit 3661  

/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661